McCay, Judge.
There is nothing in the original record of the evidence on the trial of this case to make this newly discovered evidence of such significance as to authorize a new trial. There is no pretense that it would justify a verdict of justifiable homicide, since the defendant did not know of it at the time, and could not have done the killing through any fears aroused by his knowledge of it. Nor does the evidence show any such overt acts of the deceased at the time of the killing, as this evidence would illustrate. In Keener’s case, 18 Georgia, where evidence of this character was held admissible, there was much in the deceased’s conduct, during the day, and just before the killing, which the evidence of threats would have strikingly illustrated. The Keener case carries the question of the admissibility of such testimony to the point of extreme liberality, and is difficult to reconcile with Howell’s case, 5 Georgia, and Monroe’s case, 5 Georgia. We do not feel authorized to go any further in the direction of the Keener case than its terms require. See Hoye’s case, 39 Georgia. The proof, on the trial of the prisoner, who now asks for a new *144trial, shows no act of assault by the deceased, or' any indication-of such an intent. His coming to the door and out to the point where he was killed, was at the invitation of the prisoner, and after language of the prisoner from which even expressed malice, evidenced by threats, appears. Nor does the evidence show the least act on the part of the deceased authorizing a belief in the prisoner that the deceased intended violence, but rather the contrary.
There is entirely too reckless a disregard of human life in the land, and we would be false to the high trust committed to us, should we relax the rules that experience, has laid down for the discovery of the truth in such cases through any mawkish sympathy for the man slayer. A stern, though kind enforcement of the law, is the only protection society has, and the times require the ministers of justice to be true to the demands of the law upon the guilty. It is not sufficient to reduce a killing from murder to manslaughter, that hot words have passed between the parties, that the passions of the man slayer were aroused by “ threats, menances or contemptuous gestures.” There is, it is true, no remedy, if a jury, under their right to judge of the law and the facts, shall say by their verdict that the case is not murder, but something less, or even nothing. But the law is definitely set forth in the Code; and it is the duty of the Courts, who are only judges of the law, to enforce it.
Judgment affirmed.